833 F.2d 1379
The PEOPLE OF the TERRITORY OF GUAM, Plaintiff/Appellee,v.JAE HUNG YANG, Defendant/Appellant.
No. 85-1252.
United States Court of Appeals,Ninth Circuit.
Dec. 9, 1987.

Prior report:  800 F.2d 945.
Before:  BROWNING, Chief Judge, GOODWIN, WALLACE, KENNEDY, ANDERSON, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, and LEAVY, Circuit Judges.

ORDER

1
Upon the vote of a majority of the nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The previous three-judge panel assignment is withdrawn.